Title: From Alexander Hamilton to George Washington, [4 May 1793]
From: Hamilton, Alexander
To: Washington, George


[Philadelphia, May 4, 1793]
The Secretary of the Treasury presents his respects to the President. It has appeared to him that a circular letter of the enclosed form to the several Collectors would be a measure of utility. If not disapproved by the President it will be forwarded.
May 4 1793.

The enclosed paper is sent lest the president should not have received it otherwise. It contains intelligence critically important, tho’ requiring confirmation.
